Citation Nr: 1520687	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-28 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for residuals of a left calf injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1963 to December 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, PA, which assigned a noncompensable (0 percent) disability rating solely for the Veteran's residual scar on his left calf.

In July 2014, the Veteran testified before the undersigned at a video-conference hearing. A transcript of the hearing is in the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of the appeal should take into consideration the existence of the electronic record.

The issue of entitlement to service connection for a right leg disability secondary to his service-connected residuals of a left calf injury has been raised by the record in his July 2014 hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends his in-service left calf injury caused damage beyond the service-connected scar, therefore the appeal requires further development, to include providing a new VA examination. See July 2014 Hearing Testimony; August 2013 Representative's Statement (VA Form 646); August 2013 Substantive Appeal; December 2011 Deferred Rating (noting necessity of further examination).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private treatment records (PMRs) that are not in the claims file. Associate any records identified by the Veteran with the claims file. If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

2. Obtain any outstanding VA treatment records dating from January 2014 forward and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, schedule a VA examination for the Veteran's residuals of a left calf injury. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review. The following considerations must govern the examination:

a. The examiner should determine the nature and severity of the Veteran's residuals of a left calf injury, to include any disabling effects associated with the scar and any underlying muscle or other damage.

b. All pertinent symptomatology should be reported in detail.

c. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

July 2014 Hearing Testimony, reporting worsening pain in the left calf, including difficulty climbing stairs and favoring left leg

August 2013 Representative's Statement (VA Form 646), noting possible left calf muscle injury due to in-service injury.

August 2013 Substantive Appeal, indicating sharp and burning pain in the back of the left calf.

December 2011 Deferred Rating Decision, noting that x-rays showed a retained foreign body in the back of the left calf.

March 2009 Scar Examination Report, including x-ray with impression of small foreign body in left calf behind knee.

4. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the Veteran's claim for a compensable rating for his residuals of a left calf injury. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






